Exhibit 10.2(D)

THE RUBICON PROJECT, INC.
2014 EQUITY INCENTIVE PLAN
STOCK OPTION GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS
Notice is hereby given of the grant by The Rubicon Project, Inc. (the “Company”)
to the Participant named below (the “Participant”) of an Option award as
described below (the “Option”) under the Company’s 2014 Equity Incentive Plan
(the “Plan”). The Option gives Participant the right to purchase the number of
shares (each a “Share”) of the Company’s Common Stock, par value $0.00001 (the
“Common Stock”) set forth below at the exercise price set forth below and
subject to vesting as set forth below. The Option is governed by and subject to
this Notice (which includes various agreements and representations by
Participant) and the Plan (which is available on the Company intranet (Inside
RP) and incorporated herein by reference). In the event of a conflict between
the terms of this Notice and the Plan, the terms of the Plan shall control. By
acceptance of the Option, and also by acceptance through performance of the
vesting requirements and by exercising the Option, Participant agrees to the
terms and conditions set forth in this Notice and the Plan. Capitalized terms
used but not defined in this Notice shall have the meanings given to them in the
Plan.
Participant Name:                                        
Number of Shares Subject to Option:                        
Issuance Date:                                    
Type of Option:                Nonstatutory Stock Option
Exercise Price:                    $     per share
Expiration Date: Subject to earlier termination as described below, the Option
will expire and cease to be exercisable on the tenth anniversary of the Issuance
Date.
Exercise: The Option may be exercised only to the extent vested. Exercise is
effected by Participant’s delivery of written notice to the Company in the
manner determined by the Company specifying the exercise date and number of
Shares to be purchased, together with payment of the exercise price for the
Shares purchased. The exercise price must be paid in cash unless the Company, in
its discretion, allows another form of payment specified in the Plan
Vesting and Termination:
 
The Option shall be subject to vesting as follows:
[For initial awards] For purposes of this Notice, “Vesting Date” means the
first, second and third anniversaries of the Issuance Date, subject to continued
service on the Board. On each vesting date, the Option shall vest with respect
to one-third of the underlying Shares. However, notwithstanding the foregoing,
if Participant is serving on the Board at the time of a Change in Control, the
Option shall become fully vested and exercisable upon (but effective immediately
prior to) the occurrence of the Change in Control. Furthermore, if Participant
ceases service on the Board for any reason other than removal for cause, any
unvested portion of the Option shall become vested with respect to a number of
underlying Shares (up to but not exceeding the number of unvested Shares
remaining subject to the Option) equal to the product of




--------------------------------------------------------------------------------




the total number of Shares underlying the Option scheduled to vest on the next
Vesting Date, and a fraction, the numerator of which is the number of full
30-day periods beginning on the later of the previous Vesting Date or the
Issuance Date, as applicable, and ending on the date of cessation of Board
service, and the denominator of which is 12. In the event that Participant is
removed from the Board for cause, vesting will cease and any and all outstanding
Options, whether vested or unvested, shall automatically terminate.
[for basic annual awards]This award shall, subject to continued Board service,
vest in full on the first anniversary of the Issuance Date or, if earlier,
immediately prior to the first annual meeting of stockholders of the Company
(“Annual Meeting”) following the Issuance Date. However, notwithstanding the
foregoing, if Participant is serving on the Board at the time of a Change in
Control, the Option shall become fully vested and exercisable upon (but
effective immediately prior to) the occurrence of the Change in Control.
Furthermore, if Participant ceases service on the Board for any reason other
than removal for cause, any unvested portion of the Option shall become vested
with respect to a number of underlying Shares (up to but not exceeding the
number of unvested Shares remaining subject to the Option) equal to the product
of the total number of Shares underlying the Option and a fraction, the
numerator of which is the number of full 30-day periods beginning on the
Issuance Date and ending on the date of cessation of Board service, and the
denominator of which is 12. In the event that Participant is removed from the
Board for cause, vesting will cease and any and all outstanding Options, whether
vested or unvested, shall automatically terminate.
[for pro-rata annual awards] This award shall, subject to continued Board
service, vest immediately prior to the first Annual Meeting following the
Issuance Date or, if earlier, upon the anticipated Annual Meeting date used in
calculate the number of Shares subject to this Option. However, notwithstanding
the foregoing, if Participant is serving on the Board at the time of a Change in
Control, the Option shall become fully vested and exercisable upon (but
effective immediately prior to) the occurrence of the Change in Control.
Furthermore, if Participant ceases service on the Board for any reason other
than removal for cause, any unvested portion of the Option shall become vested
with respect to a number of underlying Shares (up to but not exceeding the
number of unvested Shares remaining subject to the Option) equal to the product
of the total number of Shares underlying the Option and a fraction, the
numerator of which is the number of full 30-day periods beginning on the
Issuance Date and ending on the date of cessation of Board service, and the
denominator of which is the number of 30-day periods used to calculate the
number of Shares subject to this Option. In the event that Participant is
removed from the Board for cause, vesting will cease and any and all outstanding
Options, whether vested or unvested, shall automatically terminate.
The ability to exercise the vested portion of the Option following termination
of Participant’s Continuous Service will be as provided in Section 5 of the
Plan.
Furthermore, under all circumstances, the vesting of Options shall be subject to
the satisfaction of Participant’s obligations as set forth in Section 6(b).



-2-

--------------------------------------------------------------------------------






1.    Prior to Exercise. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of the Option, whether or not vested; stockholder
rights accrue only in respect of Shares that have been issued by the Company and
recorded on the records of the Company or its transfer agents or registrars
following proper exercise of the Option. No adjustment shall be made for any
dividends (ordinary or extraordinary, whether cash, securities, or other
property) or distributions or other rights for which the record date is prior to
the date Shares are issued following proper exercise of the Option.
2.    Forfeiture Upon Termination of Continuous Service. Except as otherwise
provided in the vesting terms set forth above in this Notice, if Participant
ceases to remain in Continuous Service at any time for any reason, the
then-unvested portion of the Option will thereupon terminate and may not be
exercised. After termination of Participant’s Continuous Service for any reason
or no reason, Participant (or in the case of Participant’s death, Participant’s
heirs or estate) may exercise the Option, but only to the extent vested at the
time of or as a result of termination of Participant’s Continuous Service and
not previously exercised, until the earlier of (i) the Expiration Date, or (ii)
the close of business on the 90th day after termination of Participant’s
Continuous Service, or the 180th day if termination of Continuous Service is due
to Participant’s death or Disability, and after the Expiration Date or the 90th
or 180th day after termination of Participant’s Continuous Service, as the case
may be, the Option will terminate and be forfeited at no cost to the Company and
Participant will have no further rights with respect thereto.
3.    Tax Consequences, Withholding, and Liability.
(a) Participant understands that Participant may suffer adverse tax consequences
as a result of the grant, vesting or exercise of the Option and issuance and/or
disposition of the Shares. Participant understands that the actual tax
consequences associated with the Option and Shares are complicated and depend,
in part, on Participant’s specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. THEREFORE, PARTICIPANT SHOULD SEEK INDEPENDENT ADVICE
REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW AND THE TAX LAWS OF
ANY MUNICIPALITY, STATE OR NON-U.S. JURISDICTION TO WHICH PARTICIPANT IS
SUBJECT. By accepting (through performance) the Option and by its exercise,
Participant acknowledges and agrees that Participant has either consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the Option and Shares in light of Participant’s specific situation or has had
the opportunity to consult with such a tax advisor and has chosen not to do so.
Neither the Company nor any of its employees, counsel, or agents has provided to
Participant, and Participant has not relied upon from the Company or any of its
employees, counsel, or agents, any written or oral advice or representation
regarding the U.S. federal, state, local or non-U.S. tax consequences of the
receipt, vesting and exercise of the Option, the other transactions contemplated
by this Notice, or the value of the Company or the Options or Shares at any
time. With respect to such matters, Participant relies solely on Participant’s
own advisors.
(b) Participant (and not the Company) shall be responsible for Participant’s own
tax liability that may arise as a result of the receipt, vesting and exercise of
the Option, or the other transactions contemplated by this Notice. Pursuant to
such procedures as the Plan administrator may specify from time to time, the
Company shall satisfy its obligations to pay withholding taxes or other tax
deposits in connection with the receipt, ownership and/or vesting of the Option,
the issuance of Shares upon exercise of the Option, or the other transactions
contemplated by this Notice in accordance with applicable law or regulation (the
“Tax Obligations”). If amounts paid by the Company in respect of Tax Obligations
are less than Participant’s tax obligations, Participant is solely responsible
for any additional taxes due. If amounts paid by the Company

-3-

--------------------------------------------------------------------------------




in respect of Tax Obligations exceed Participant’s tax obligations,
Participant’s sole recourse will be against the relevant taxing authorities, and
the Company and its Affiliates will have no obligation to Participant in respect
thereof. Participant is responsible for determining Participant’s actual income
tax liabilities and making appropriate payments to the relevant taxing
authorities to fulfill Participant’s tax obligations and avoid interest and
penalties.
(c) Payment by the Company or its Affiliate of the Tax Obligations will result
in a commensurate obligation of Participant to pay, or cause to be paid, to the
Company or its Affiliate, in accordance with Section 9(h) of the Plan, the
amount of Tax Obligations so paid, and the Company shall not be required to
issue any Shares unless and until Participant has satisfied this obligation. To
the extent determined appropriate by the Company in its discretion, it shall
have the right (but not the obligation) to cause Participant to satisfy any or
all Tax Obligations by withholding and retaining Shares otherwise deliverable to
Participant having an aggregate Fair Market Value equal to the amount of such
Tax Obligations.
4.    No Guarantee of Continued Service. THE VESTING OF THE OPTION PURSUANT TO
THE VESTING SCHEDULE APPLICABLE THERETO IS EARNED ONLY BY CONTINUOUS SERVICE AND
NOT THROUGH THE ACT OF BEING RETAINED, BEING GRANTED THE OPTION OR ACQUIRING
SHARES UPON EXERCISE OF THE OPTION. THIS NOTICE, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE APPLICABLE TO THE OPTION DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT TO PROVIDE SERVICE FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT RESTRICT OR INTERFERE
IN ANY WAY WITH PARTICIPANT’S RIGHT TO CEASE SERVICE ON THE BOARD AT ANY TIME
FOR ANY REASON OR NO REASON OR THE RIGHT OF THE COMPANY TO REMOVE PARTICIPANT
FROM THE BOARD IN ACCORDANCE WITH THE COMPANY’S CHARTER, BYLAWS AND GOVERNING
LAW.
5.    Participant Representations.
(a) Participant acknowledges that (i) Participant was and is free to use
professional advisors of Participant’s choice in connection with this Notice and
grant of the Option, that Participant understands this Notice and the meaning
and consequences of receiving the Option and Shares issued upon exercise of the
Option; (ii) Participant has reviewed and understands this Notice and the Plan;
(iii) receipt of the Option and any Shares issued upon exercise is voluntary and
Participant is accepting the Option and any Shares issued upon exercise freely
and without coercion or duress; and (iv) Participant has not received and is not
relying, and will not rely, upon any advice, representations or assurances made
by or on behalf of the Company or any of its Affiliates or any employee of or
counsel to the Company or any of its Affiliates regarding any tax or other
effects or implications of the Option, its exercise, receipt of Shares, or other
matters contemplated by this award of Options.


(b) Participant is aware of the Company’s business affairs and financial
condition and understands that an investment in the Shares involves a high
degree of risk. Participant has not received and is not relying, and will not
rely, upon any advice, representations or assurances made by or on behalf of the
Company or any of its Affiliates or any employee of or counsel to the Company or
any of its Affiliates regarding the Company’s prospects or the value of the
Option or Shares issuable upon exercise.
6.    Additional Conditions to Issuance of Stock.


(a)    Legal and Regulatory Compliance. The issuance of Shares upon or after
exercise of the Option shall be subject to compliance with all applicable
requirements of federal, state or foreign law

-4-

--------------------------------------------------------------------------------




with respect to such securities. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of the Shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. If the Company determines that the issuance of any
Shares will violate federal securities laws or other applicable laws or
regulations or the requirements of any exchange or market system upon which the
Shares are listed, the Company may defer issuance until the earliest date at
which the Company reasonably anticipates that the issuance of Shares will no
longer cause such violation. Accordingly, Participant may not be able to receive
Shares when desired even though Participant has requested to exercise the
Option. The Company will make all reasonable efforts to meet the requirements of
any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority, but the inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance of any Shares shall relieve the Company of any liability in respect of
the failure to issue such Shares as to which such requisite authority shall not
have been obtained. As a condition to the issuance of Shares, the Company may
require Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company. Without limiting the foregoing, if at the time of exercise of the
Option, there is not in effect under the Securities Act of 1933, as amended (the
“Securities Act”), a registration statement covering the Shares to be issued,
and available for delivery a prospectus meeting the requirements of Section
10(a)(3) of the Securities Act, Participant shall, if required by the Company,
as a condition to exercise of the Option and issuance of the Shares, make
appropriate representations in a form satisfactory to the Company to support
issuance of the Shares in compliance with applicable laws and regulations,
including to the effect that such Shares will not be sold other than
(A) pursuant to an effective registration statement under the Securities Act, or
an applicable exemption from the registration requirements of such Act; (B) in
compliance with all applicable state securities laws and regulations; and (C) in
compliance with all terms and conditions of the Plan, this Notice, and any other
written agreement between Participant and the Company or any of its Affiliates.


(b)    Obligations to the Company. As a condition to receipt of the Options and
issuance of Shares as a result of exercise, Participant must enter into the
Company’s Intellectual Property Assignment and Confidential Information
Agreement, or a similar or successor agreement for the protection of the
Company’s intellectual property and confidential information, in form specified
by the Company (the “Proprietary Interests Agreement”), if Participant has not
already done so, and Participant’s acceptance of the Option and any Shares
issued upon exercise will constitute Participant’s agreement to the Proprietary
Interests Agreement. If Participant breaches in any material respect the
Proprietary Interests Agreement or any other contract between Participant and
the Company, or Participant’s common law duty of confidentiality or trade secret
protection, or any Company policy prohibiting misappropriation of property or
any illegal or fraudulent acts, the Company may suspend any vesting and/or
exercise of the Option and/or issuance of any Shares pending Participant’s cure
of such breach, and if such breach cannot be cured or is not cured to the
Company’s reasonable satisfaction within such time not less than twenty (20)
days as the Company may specify, the Company may terminate the Option to the
extent not exercised and will have no obligation to issue any Shares in respect
of the terminated Option or to provide any consideration to Participant in
respect thereof.


7.    Handling of Shares; Restrictive Legends and Stop-Transfer Orders.

-5-

--------------------------------------------------------------------------------




(a)    Book Entries. The Company will cause the Shares issuable upon exercise of
the Option to be recorded in book entry or other electronic form and reflected
in records maintained by or for the Company.


(b)    Legends. Each data base entry representing any Shares issuable upon
exercise of the Option may be endorsed with legends substantially as set forth
below, as well as such other legends as the Company may deem appropriate to
implement the provisions of this Notice or comply with applicable laws and
regulations and Company policies:


THE SHARES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER FOR A
PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF ANY UNDERWRITTEN PUBLIC OFFERING
OF THE COMPANY’S SECURITIES SET FORTH IN AN AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF BY
THE HOLDER PRIOR TO THE EXPIRATION OF SUCH PERIOD WITHOUT THE CONSENT OF THE
COMPANY OR THE MANAGING UNDERWRITER.


(c)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein and Company policies, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(d)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Notice or any other agreement to which the
Shares are subject or any laws governing the Shares or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.


8.    Restrictions on Transfer. Except as otherwise expressly provided in this
Notice, the Option will not in whole or part be transferred, assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise) and will
not be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
interest in the Option, or upon any attempted sale under any execution,
attachment or similar process, the affected Option will become null and void
without further obligation to Participant. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Shares issued upon the exercise of the
Option, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions designed to delay and/or coordinate the timing and
manner of sales by Participant and other holders, and (c) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.
9.    Lock-Up. In connection with any underwritten public offering by the
Company of its equity securities pursuant to a registration statement filed
under the Securities Act, upon the request of the Company or the underwriters
managing such offering, during the Lock-up Period (as defined below) Participant
shall not, without the prior written consent of the Company or its underwriters,
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of, or otherwise dispose of or transfer, or
agree to engage in any of the foregoing transactions with respect to, any Shares
or other securities into which the Shares may be converted or that are issued in
respect of the Shares (other

-6-

--------------------------------------------------------------------------------




than those included in the registration). For this purpose, the “Lock-up Period”
means such period of time after the effective date of the registration as is
requested by the Company or the underwriters; provided that such period shall
not exceed 180 days (or such additional period as may reasonably be requested by
the Company or such underwriter to accommodate regulatory restrictions on
(i) the publication or other distribution of research reports or (ii) analyst
recommendations and opinions, including (without limitation) the restrictions
set forth in Rule 2711(f)(4) of the National Association of Securities Dealers
and Rule 472(f)(4) of the New York Stock Exchange, as amended, or any similar
successor rules). The Company’s underwriters shall be beneficiaries of the
provision set forth in this Section 9, and Participant shall execute and deliver
such agreements as may be reasonably requested by the Company or the
underwriters that are consistent with the foregoing or that are necessary to
give further effect thereto. In addition, if requested by the Company or the
underwriters of Common Stock (or other securities) of the Company, Participant
shall provide, within ten (10) days of such request, such information as may be
required or reasonably requested by the Company or the underwriters in
connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act.
The obligations described in this Section 9 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a Commission Rule 145 transaction on Form S-4 or similar forms that may be
promulgated in the future. The Company may impose stop-transfer instructions
with respect to the Shares (or other securities) subject to the foregoing
restriction until the end of said one hundred and eighty (180) day (or other)
period. Participant agrees, and will cause any transferee to agree, that any
transferee of the Option shall be bound by this Section 9.
10.    Additional Agreements.
(a) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option or Shares by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to administration of this Notice, the Option and the Shares through any
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
(b) Personal Information. To facilitate the administration of the Plan and any
successor plan and the terms of this Notice, it may be necessary for the Company
(or its payroll administrators) to collect, hold and process certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Company Common Stock owned, relationship to the Company, details of all awards
issued under the Plan or any predecessor or successor plan or any other
entitlement to shares of Company Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”) and to
transfer this Data to certain third parties such as transfer agents, stock plan
administrators, and brokers with whom Participant or the Company may elect to
deposit any Shares. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
Data for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan and any predecessor and successor plan.
Participant understands that Data will be transferred to the Company’s transfer
agent, broker, administrative agents or such other stock plan service provider
as may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan and any
predecessor and successor plan. Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than Participant’s country. Participant understands that if
he or she resides outside the United States, he or

-7-

--------------------------------------------------------------------------------




she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
Participant authorizes the Company, the Company’s broker, administrative agents,
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan or any
predecessor or successor plan to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing the Participant’s participation in the Plan or any
predecessor or successor plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan or any predecessor or successor plan.
The Participant understands if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her service career with the Company will
not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant's consent is that the Company would not be able to grant
Options or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan or any successor plan.
(c) Proprietary Information. Participant agrees that all financial and other
information relating to the Company furnished to Participant constitutes
“Proprietary Information” that is the property of the Company. Participant shall
hold in confidence and not disclose or, except within the scope of Participant’s
Continuous Service, use any Proprietary Information. Participant shall not be
obligated under this paragraph with respect to information Participant can
document is or becomes readily publicly available without restriction through no
fault of Participant. Upon termination of Participant’s Continuous Service,
Participant shall promptly return to Company all items containing or embodying
Proprietary Information (including all copies). This paragraph supplements, but
does not limit, any other agreement between Participant and the Company, or any
applicable law, related to protection, ownership, or use of the Company’s
information or property.
(d) Consideration. The Option and Shares issued upon exercise are issued in
consideration of services provided by Participant and/or other benefit to the
corporation within the meaning of Section 152 of the General Corporation Law of
the State of Delaware; Participant is not required to make any cash payment to
the Company in respect of issuance of Options, but is required to pay the
exercise price listed in the Notice prior to the issuance of Shares.
11.    General.
(a) No Waiver; Remedies. Either party’s failure to enforce any provision of this
Notice shall not in any way be construed as a waiver of any such provision, or
prevent that party from thereafter enforcing such provision and each and every
other provision of this Notice. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.
(b) Successors and Assigns. The terms of this Notice shall inure to the benefit
of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, the terms of this Notice shall be binding upon
Participant and Participant’s heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Notice may only be
assigned with the prior written consent of the Company.

-8-

--------------------------------------------------------------------------------




(c) Notices. Any notice hereunder shall be in writing (which shall include
electronic transmission) and shall be deemed received (i) the business day
following electronic verification of receipt if sent electronically, (ii) upon
personal delivery to the party to whom the notice is directed, (iii) the
business day following deposit with a reputable overnight courier, or (iv) five
days after deposit in the U.S. mail, First Class with postage prepaid. Notice
shall be addressed to the Company at its principal executive office and to
Participant at the address that he or she most recently provided to the Company.
Participant agrees that it is Participant’s responsibility to notify the Company
of any changes to his or her mailing address so that Participant may receive any
shareholder information to be delivered by regular mail.


(d) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Notice, and will not affect the meaning or
interpretation of this Notice. References herein to Sections are references to
the referenced Section hereof, unless otherwise specified. The Board or its
Committee will have the power to interpret the Plan and this Notice and to adopt
such rules for the administration, interpretation and application of the Plan
and this Notice as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of the extent, if any,
to which the Option has vested). All actions taken and all interpretations and
determinations made by the Board or its Committee in good faith will be final
and binding upon Participant, the Company and all other interested persons.
Neither the Board or its Committee nor any person acting on behalf of the Board
or its Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Notice.
(e) Modifications to Notice. Modifications to this Notice can be made only in an
express written contract executed by a duly authorized officer of the Company
and shall not require the consent of the Participant unless such modification
would materially adversely affect the rights of the Participant hereunder.
Notwithstanding anything to the contrary in the Plan or this Notice, the Company
reserves the right to revise this Notice as it deems necessary or advisable, in
its sole discretion and without the consent of Participant, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to the Option.
(f) Governing Law; Severability. This Notice is governed by the internal
substantive laws, but not the choice of law rules, of Delaware. If any provision
of this Notice becomes or is declared by a court or arbitrator having
jurisdiction over a dispute hereunder to be illegal, unenforceable or void, such
provision shall be amended to the extent necessary to conform to applicable law
so as to be valid and enforceable and to achieve, to the extent possible, the
economic, business and other purposes of such illegal, unenforceable, or void
provision or, if such provision cannot be so amended without materially altering
the intention of the parties, then such provision shall deleted from this Notice
and the remainder of this Notice shall continue in full force and effect.
(g) Entire Agreement. The Plan and this Notice form a contract and constitute
the entire understanding between Participant and the Company with respect to the
Option and the Shares issuable upon exercise of the Option and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect thereto.

-9-

--------------------------------------------------------------------------------




Dated: __________________
THE RUBICON PROJECT, INC.
By:______________________________
 
Name:__________
 
Title: __________






-10-